UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1529



MARIA LUISA QUEVEDO,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary, Department of
Defense; ARMY AND AIR FORCE EXCHANGE SERVICE
(AAFES), Agency,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Frederic N. Smalkin, Senior District Judge.
(CA-02-806-FNS)


Submitted:   September 22, 2003           Decided:   October 22, 2003


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Luisa Quevedo, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Tarra R. DeShields-Minnis, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maria    Luisa   Quevedo   appeals    the   district   court’s   order

granting the defendants’ motion for summary judgment in this

employment    discrimination    action.      Quevedo   alleged   that   the

defendants discriminated against her by failing to promote her

because of her race and national origin.           We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Quevedo v. Rumsfeld, No. CA-

02-806-FNS (D. Md. Feb. 24, 2003).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                    2